Beasley, Judge,
concurring specially.
I fully concur in Divisions, 1, 3 and 4. I also agree that no error *773was committed by the court’s refusing to identify the confidential informant. But no application of the balancing test was necessary. Defense counsel admitted that they knew who the informant was and had even obtained his criminal record. The co-defendant referred to him by name, “Bobby.” There was no unknown or questionable identity for the State to be compelled to disclose.
Decided May 3, 1990
Rehearing denied May 29, 1990
Chandelle T. Summer, for appellant.
C. Andrew Fuller, District Attorney, W. M. Brownell, Jr., Assistant District Attorney, for appellee.